Title: 18th.
From: Adams, John Quincy
To: 


       At about 9 in the morning, I went on shore with my trunks, which were search’d, so that I almost thought myself in Europe again. I went to Cape’s, and after I had put all in order, went immediately to Mr. Jay, N: 8. Broadway. I then went to his office, which is at the corner of Dock Street, and found him there. I deliver’d to him all the Letters I had for him, and remain’d with him half an hour. I then return’d and visited Mr. van Berkel the Dutch Minister. Dined with Mr. Jay and after dinner, went immediately, to see Mr. Gerry (N: 61. King Street). Spent some time with him, and then went with him and Mr. King, and was introduced to the president of Congress, to Mr. Hardy, and Mr. Monroe of the Virginia delegation and to several other gentlemen. I went to governor Clinton’s, but he was not within. We walk’d round the rampart, and waited upon Mr. Gardoqui the spanish chargé des affaires. He was not at home. We met Mr. Ellery and Mr. Howell of the Rhode Island delegation, and Mr. McHenry of the Maryland. Spent part of the Evening with Mr. Osgood, and return’d to my lodging at about 9 o’clock.
      